Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed June 29, 2021.

3.	Claims 1, 4, 8, 9, 11, and 13-19 have been amended and new claims 21-24 have been added.

4.	Claims 1-4, 7-9, 11-19, and 21-24 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 12-17 and 19, previously rejected under 35 U.S.C. 102(a)(1) & 102(a)(2), have been considered but are moot because of the new grounds of rejection set forth below.
Zandi has been cited to better teach the amended claim limitations.  Although Wu explicitly teaches plurality of components making up the architecture, Wu falls short of describing the plurality of interfaces.  Zandi has been cited to better teach the interfacing making up the intermediary architecture.
For these reasons and the rejection presented below, claims 1-4, 7-9, 11-19, and 21-24 have been rejected and remain pending with this office action.


Claim Objections
6.	Claims 7 and 9 are objected to because of the following informalities:  claims 7 and 9 depend on a canceled claim 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 4, 8, 9, 11-17, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0364561) in view of in view of Zandi et al. (2018/0262454).
As per claim 1, Wu teaches a system for scaling analytics collection from a plurality of distributed resources, comprising: 
a resource interface configured to acquire telemetry data generated from the distributed resources (see Wu, [0012]: “Technical effects include more efficient processing of telemetry data and enhanced operation of computing and monitoring devices which not only collect such data but the systems employed to process and analyze the data according to user commands”; [0013]: “Each of the elements of FIG. 1 can communicate over one or more communication links, such as links 150-153, which can comprise network links, packet links, or other signaling interfaces”; [0014]: “These hardware elements can include computing systems, such as personal computers, server equipment, distributed computing systems”; and [0031]: “In operation, telemetry analysis system 310 can receive datasets that are provided by any number of data sources, such as the various telemetry data sources 330 shown in FIG. 3”); 
(see Wu, Fig.3; [0001]: “Operational telemetry data is typically collected by monitoring elements of computing systems, software applications, operating systems, Internet of Things (IoT) devices, or other devices and systems… The telemetry data can include data associated with disparate sources, which can span hardware, software, or other components”; [0013]: “Each of the elements of FIG. 1 can communicate over one or more communication links, such as links 150-153, which can comprise network links, packet links, or other signaling interfaces”; and [0031]: “In operation, telemetry analysis system 310 can receive datasets that are provided by any number of data sources, such as the various telemetry data sources 330 shown in FIG. 3”); and 
a plurality of filters at one or more of the plurality of CEds, Feds, and FE applications for scaling the telemetry data (see Wu, [0037]: “Advantageously, the examples herein provide dynamic data filtering/searching and joining of datasets. Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data. Technical effects include more efficient processing of telemetry data and enhanced operation of the computing and monitoring devices which not only collect such data but the systems employed to process and analyze the data according to user commands Enhanced error detection, issue isolation, and operational event contextualizing can be provided by the examples herein, reducing processor loads, storage requirements, and memory resource requirements”).
Wu does not explicitly the resource interface comprising a plurality of Control Element daemons (CEds) at one of more control elements (CEs), a plurality of Forwarding Element daemons (FEds) at one or more forwarding elements(FEs) each FE connecting to the one or more CEs and the plurality of distributed resources, and a plurality of Forwarding Element (FE) applications each FE application connecting to the one or more FEs and the plurality of distributed resources, each of the plurality of CEd associated with one or more of the plurality of FEds, each of the plurality of FEds associated with one or more of the plurality of CEds and each of the plurality of FEds associated with one or more of the plurality of FE applications, each of the plurality of FE applications associated with one or more of the plurality of FEds and subscribed to one or more of the plurality of distributed resources.
Zandi teaches does the resource interface comprising 
a plurality of Control Element daemons (CEds) at one of more control elements (CEs) (see Zandi, [0021]: “Furthermore, methods and processes described herein can be included in hardware modules or apparatus. These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip, a field-programmable gate array (FPGA), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. When the hardware modules or apparatus are activated, they perform the methods and processes included within them”; and [0033]: “As shown in FIG. 2, a node 202 in a network (e.g., network 110 of FIG. 1) may include a hardware and/or software collector 204 that collects telemetry data 208 and an agent 206 that transmits the telemetry data in a stream of messages 210 through the publish -subscribe messaging system to monitoring server 104”), 
a plurality of Forwarding Element daemons (FEds) at one or more forwarding elements (FEs) (see Zandi, Fig.1; [0023]: “During use of network 110, nodes 114-118 may be used to collect network telemetry data, establish routes and best paths to one another, process and forward network traffic, apply network configuration policies associated with the network, and/or perform other tasks within the control, data, and management planes. Moreover, the nodes may use multiple protocols to perform the tasks and/or communicate with one another and/or a network management system (NMS) for administering the network”; and [0033]: “As shown in FIG. 2, a node 202 in a network (e.g., network 110 of FIG. 1) may include a hardware and/or software collector 204 that collects telemetry data 208 and an agent 206 that transmits the telemetry data in a stream of messages 210 through the publish -subscribe messaging system to monitoring server 104”) 
each FE connecting to the one or more CEs and the plurality of distributed resources (see Zandi, Fig.1; and [0033]: “As shown in FIG. 2, a node 202 in a network (e.g., network 110 of FIG. 1) may include a hardware and/or software collector 204 that collects telemetry data 208 and an agent 206 that transmits the telemetry data in a stream of messages 210 through the publish -subscribe messaging system to monitoring server 104”), and 
a plurality of Forwarding Element (FE) applications each FE application connecting to the one or more FEs and the plurality of distributed resources (see Zandi, Fig.2; [0021]: “These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip”; [0023]: “During use of network 110, nodes 114-118 may be used to collect network telemetry data, establish routes and best paths to one another, process and forward network traffic, apply network configuration policies associated with the network, and/or perform other tasks within the control, data, and management planes. Moreover, the nodes may use multiple protocols to perform the tasks and/or communicate with one another and/or a network management system (NMS) for administering the network”; and [0027]: “For example, the nodes may include switches with programmable hardware components that are capable of running custom network operating systems and application-layer components”), 
each of the plurality of CEd associated with one or more of the plurality of FEds, each of the plurality of FEds associated with one or more of the plurality of CEds (see Zandi, Fig.1; and [0033]: “As shown in FIG. 2, a node 202 in a network (e.g., network 110 of FIG. 1) may include a hardware and/or software collector 204 that collects telemetry data 208 and an agent 206 that transmits the telemetry data in a stream of messages 210 through the publish -subscribe messaging system to monitoring server 104”) and 
(see Zandi, Fig.2; and [0007]: “FIG. 2 shows a system for performing sub-second network telemetry using a publish -subscribe messaging system”),
 each of the plurality of FE applications associated with one or more of the plurality of FEds and subscribed to one or more of the plurality of distributed resources (see Zandi, [0043]: “For example, each node may subscribe to one or more topics associated with the role of the node, the node's position in the network's topology, and/or the node's state or operating conditions, as determined by telemetry data collected from the node and/or other attributes of the node”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Zandi so the resource interface comprising a plurality of Control Element daemons (CEds) at one of more control elements (CEs), a plurality of Forwarding Element daemons (FEds) at one or more forwarding elements(FEs) each FE connecting to the one or more CEs and the plurality of distributed resources, and a plurality of Forwarding Element (FE) applications each FE application connecting to the one or more FEs and the plurality of distributed resources, each of the plurality of CEd associated with one or more of the plurality of FEds, each of the plurality of FEds associated with one or more of the plurality of CEds and each of the plurality of FEds associated with one or more of the plurality of FE applications, each of the plurality of FE applications associated with one or more of the plurality of FEds and subscribed to one or more of the plurality of distributed resources.  
One would be motivated to do so because Wu teaches in a distributed system, the source of the data is associated with disparate source and the architecture can span many components (see Wu, [0001]), and further teaches filtering the datasets (see Wu, [0037]).

claim 2, which depends on claim 1, Wu teaches further comprising an application interface for forwarding the telemetry data from the analytics engine to a telemetry consumer (see Wu, Fig.3 and [0022]: “Dataset processing system 110 also provides one or more user interfaces, such as application programming interfaces (APIs), for communication with user devices to receive data selections and provide dataset results to user devices”).
As per claim 4, which depends on claim 1, Wu further teaches wherein the resource interface include at least one of a sensing module and an actuating module for collecting telemetry data from the distributed resources (see Wu, [0014]: “These hardware elements can include computing systems, such as personal computers, server equipment, distributed computing systems, or can include discrete sensing systems, industrial or commercial equipment monitoring systems, medical sensing equipment, or other hardware elements. In further examples, dataset sources 130-131 can monitor elements of a virtualized computing environment, which can include hypervisor elements, operating system elements, virtualized hardware elements, software defined network elements, among other virtualized elements”).
As per claim 8, which depends on claim 1, Wu does not explicitly teach wherein each of the plurality of FE applications is configured to listen to only a subset of the telemetry data generated by the plurality of distributed resources. 
Zandi teaches wherein each of the plurality of FE applications is configured to listen to only a subset of the telemetry data generated by the plurality of distributed resources (see Zandi, [0068]: “First, a configuration policy for a subset of nodes in the network is obtained (operation 802) by the policy server”; and [0069]: “Next, a message containing the configuration policy is generated for receipt by the subset of nodes through a publish-subscribe messaging system (operation 804)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Zandi so that each of the plurality of FE applications is configured to listen to only a subset of the telemetry data (see Wu, [0037]).
As per claim 9, which depends on claim 6, Wu does not explicitly teach wherein the plurality of filters comprises one or more of structured Filter APIs, Lua Filter APIs, and Binary Filter APIs. (see Wu, [0030]: “API 311 is shown receiving user inputs that include data selections, data pivots, search or filter parameters, timeframes of interest, data entries of interest, correlation directions, correlation ranges, algorithm selections, or even datasets provided by user system 320”).
As per claims 11 and 24, which respectively depend on claims 1 and 21, although Wu explicitly teaches an analytics engine, Wu does not explicitly teach configured to add an event extension via an API at the telemetry data requesting the telemetry consumer to acknowledge receipt of telemetry data.
Zandi teaches configured to add an event extension via an API at the telemetry data requesting the telemetry consumer to acknowledge receipt of telemetry data (see Zandi, [0026]: “In turn, the monitoring server, policy server, and nodes may use an application-programming interface (API) with the platform to create topics, subscribe to the topics, and publish messages to the topics. By decoupling transmission of the messages from the producers from receipt of the messages by the consumers, the publish-subscribe messaging system may allow topics, streams, producers, and/or consumers to be dynamically added, modified, and removed without interfering with the transmission and receipt of messages using other topics, streams, producers, and/or consumers”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Zandi so that the analytics engine is configured to add an event extension via an API at the telemetry data requesting the telemetry consumer to acknowledge receipt of telemetry data.  One would be motivated to do so because Wu explicitly teaches in paragraph [0022], “Dataset processing system 110 also provides one or more user interfaces, such as application programming interfaces (APIs), for communication with user devices to receive data selections and provide dataset results to user devices” (emphasis added).
As per claim 12, which depends on claim 1, Wu teaches further comprising an API for discovering the resource and bridge between the resource and the consumer (see Wu, [0022]: “Dataset processing system 110 also provides one or more user interfaces, such as application programming interfaces (APIs), for communication with user devices to receive data selections and provide dataset results to user devices”).
As per claim 13, which depends on claim 1, Wu teaches further comprising one or more filters placed at the plurality of distributed resources (see Wu, [0015]: “User system 120 can indicate data selections which might further indicate data entries of interest, data pivots, data filters, or data searches for use by system 110 and platform 111”).
As per claim 14, which depends on claim 2, Wu teaches further comprising one or more filters placed at the telemetry consumer (see Wu, [0030]: “In FIG. 3, API 311 is shown receiving user inputs that include data selections, data pivots, search or filter parameters, timeframes of interest, data entries of interest, correlation directions, correlation ranges, algorithm selections, or even datasets provided by user system 320. API 311 can deliver information to user system 320, such as merged datasets, joined datasets, contextual dataset results, output datasets, and other data”; and [0037]: “provide dynamic data filtering/searching and joining of datasets. Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data”).
As per claim 15, which depends on claim 10, Wu further teaches wherein the filters uses filter offloading for splitting at least one of the plurality of filters into a plurality portions (see Wu, [0030]: “In FIG. 3, API 311 is shown receiving user inputs that include data selections, data pivots, search or filter parameters, timeframes of interest, data entries of interest, correlation directions, correlation ranges, algorithm selections, or even datasets provided by user system 320. API 311 can deliver information to user system 320, such as merged datasets, joined datasets, contextual dataset results, output datasets, and other data”; and [0037]: “provide dynamic data filtering/searching and joining of datasets. Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data”).
As per claim 16, which depends on claim 15, Wu further teaches wherein the plurality portions are inserted at one or more of the plurality of distributed resources FE applications, an FEds, and CEds (see Wu, [0030]: “In FIG. 3, API 311 is shown receiving user inputs that include data selections, data pivots, search or filter parameters, timeframes of interest, data entries of interest, correlation directions, correlation ranges, algorithm selections, or even datasets provided by user system 320. API 311 can deliver information to user system 320, such as merged datasets, joined datasets, contextual dataset results, output datasets, and other data”; and [0037]: “provide dynamic data filtering/searching and joining of datasets. Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data”).
As per claim 17, which depends on claim 15, Wu further teaches wherein the at least one of the plurality of filters has an AND logical operation (see Wu, [0037]: “Advantageously, the examples herein provide dynamic data filtering/searching and joining of datasets. Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data”).
As per claim 19, which depends on claim 1, Wu teaches further comprising a scheduling CE Application for collecting analytics, monitoring the plurality of FE applications, CEds and Fedc and load-balancing (see Wu, [0001]: “The telemetry data can be related to operational events of the various systems, sensor readings, software operations, operating system events, or other data which is typically accumulated into logs or databases over periods of time”).
claim 21, Wu and Zandi teach a method for scaling analytics collection from a plurality of distributed resources, comprising: 
acquiring, at a system, telemetry data generated from the plurality of distributed resources, 
the system comprising a plurality of Control Element daemons (CEds) at one of more control elements (CEs), a plurality of Forwarding Element daemons (FEd) at one or more forwarding elements(FEs) each connecting to the one or more CEs and the plurality of distributed resources, and a plurality of Forwarding Element (FE) applications each connecting to the one or more Fes and the plurality of distributed resources, each of the plurality of CEd associated with one or more of the plurality of (FEd), each of the plurality of FEds associated with one or more of the plurality of CEds and associated with one or more of the plurality of FE applications, each of the plurality of FE applications associated with one or more of the plurality of FEds and subscribed to one or more of the plurality of distributed resources; and 
scaling the telemetry data using a plurality of filters at one or more of the plurality of CEds, FEds, and FE applications.
(see Claim 1 rejection above)
As per claim 22, which depends on claim 21, Wu teaches further comprising scaling the telemetry data using one or more filters at the resource (see Wu, [0037]: “Advantageously, the examples herein provide dynamic data filtering/searching and joining of datasets”).
As per claim 23, which depends on claim 21, Wu teaches further comprising scaling the telemetry data using one or more filters placed at the telemetry consumer (see Wu, [0049]: “The event indicating the error can be presented to a user, and the user can select this event as well as one or more filtering selections which indicate a preferred view of contextual data for that selected event”.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0364561) and Zandi et al. (2018/0262454), and still further in view of Haleplidis et al. “Network Programmability With ForCES”, IEEE Communications Surveys & Tutorials Year: 2015, Volume: 17, Issue: 3, Journal Article, Publisher: IEEE.
As per claim 3, which depends on claim 1, although Wu further teaches wherein the analytics engine is configured to use the Request-Response (RR) APIs to conform the system to an architecture (see Wu, [0030]: “API”; and [0048]: “process/algorithm feedback can be determined by telemetry analysis system 310 in response to user activities regarding the user queries and results”), Wu does not explicitly teach Publish-Subscribe (PS) control API to conform the system to a ForCES Architecture.
Zandi teaches Publish-Subscribe (PS) control API to conform the system to an architecture (see Zandi, [0022]: “the disclosed embodiments provide a method, apparatus, and system for using a publish-subscribe messaging system to perform network telemetry, configuration, and routing in a computer network”; and [0026]: “the monitoring server, policy server, and nodes may use an application-programming interface (API) with the platform to create topics”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Zandi by implementing a Publish-Subscribe (PS) control API to conform the system to an architecture.  One would be motivated to do so because Zandi teaches in paragraph [0026], “Publish-subscribe messaging system 102 may allow streams 122 of messages to be generated and identified by a number of topics 120, thereby enabling producers of the messages to publish information to the topics and consumers of the information to subscribe to the topics”.
Wu and Zandi do not teach a ForCES Architecture.
Haleplidis teaches ForCES Architecture (see Haleplidis, Title).
[0001], “The telemetry data can include data associated with disparate sources, which can span hardware, software, or other components”.

9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0364561) and Zandi et al. (2018/0262454), and still further in view of Streeter et al. (US 2014/0245345).
As per claim 7, which depends on claim 6, although Zandi teaches at least two CE applications subscribed to a CEd (see claim 1 rejection above), Wu and Zandi do not explicitly teach wherein at least two applications having a same group ID are subscribed to the same event.
Streeter teaches wherein at least two applications having a same group ID are subscribed to the same event (see Streeter, [0020]: “As used herein, the term " group identifier" is used to refer to one or more criteria identifying a group of subscribers satisfying the one or more criteria”; [0023]: “A mediation application can determine subscribers having a common group identifier by comparing the group identifiers provided by the one or more DPI content providers with subscriber information provided by clients requesting DPI content. For example, each of a plurality of clients can provide the age and gender of a subscriber stored in a subscriber profile for the client application or a location of the subscriber determined from the IP address from which a content request originates”; and [0036]: “The clients 110 can be instances of one or more client applications executing or otherwise using electronic content at client computing systems”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu and Zandi in view of Streeter so that at (see Wu, [0011]: “for use by debug tools, system administrators, or end users to view”; [0037]: “Various time-based correlation and machine learning algorithms are employed to dynamically join and contextualize such data and enable users to perform better analysis and insight into the data”; [0039]: “Once received, telemetry analysis system 310 can accumulate these datasets in a storage system for usage by operators, end users, or by automated event handling processes”, and so on, Emphasis added).

10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0364561) and Zandi et al. (2018/0262454), and still further in view of Haleplidis et al. “Network Programmability With ForCES”, IEEE Communications Surveys & Tutorials Year: 2015, Volume: 17, Issue: 3, Journal Article, Publisher: IEEE and Guha et al. (US 20200371857).
As per claim 18, which depends on claim 1, although Wu further teaches wherein analytics engine is configured to transform the telemetry data from a format to another format consumable (see Wu, [0002]: “An exemplary method includes obtaining an indication of a data selection defining at least one data entry of interest among datasets that comprise data entries determined by one or more associated telemetry elements, establishing a joined dataset based at least on contextually corresponding characteristics derived from the datasets, and processing the joined dataset with a plurality of adaptive functions to correlate data entries of the joined dataset to the data selection, with each of the plurality of adaptive functions configured to produce an associated correlation dataset comprising data entries potentially related to the data selection. The method also includes evaluating each associated correlation dataset to select an output dataset comprising contextual data entries related to the data selection”), Wu and Zandi dos not explicitly teach a ForCES format or a Prometheus Push Gateway.
Haleplidis teaches a ForCES format (see Haleplidis, Title).
(see Guha, [0104]: “The gateways pull data from existing Prometheus servers”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu in view of Haleplidis and Guha by implementing ForCES format a Prometheus Push Gateway, respectively.  One would be motivated to do so because Wu teaches in paragraph [0001], “The telemetry data can include data associated with disparate sources, which can span hardware, software, or other components”.


Conclusion
11.	For the reasons above, claims 1-19 have been rejected and remain pending.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
July 22, 2021